Exhibit 10(u)

C-COR Incorporated

PROFIT INCENTIVE PLAN (PIP)

FISCAL YEAR 2008

1. Conceptual Basis of the Plan

The PIP plan is based upon the achievement of specific corporate financial goals
as established on an annual basis by the Board of Directors. The plan allows
eligible employees to share in the successes of the company, while balancing the
financial needs of the company to re-invest profits in future operations. The
main aspects of the plan are:

1) A PIP payment pool is funded based on 50% of earned profits above the minimum
profit threshold approved by the Board of Directors for FY08. The PIP payment
pool is divided into two specific payment types: bonus payments and incentive
payments.

2) A bonus payment pool will be created beginning at achievement of 80% or
greater of corporate financial goals measured for

C-COR Inc. The goal will be operating income from continuing operations* as
approved by the Board of Directors for FY08. Any payment or participation by
employees will be at management discretion with a maximum payment of 15% of an
employee’s base pay.

3) An incentive payment pool will be created beginning at achievement of 90% or
greater of corporate financial goals measured for

C-COR Inc. The goal will be operating income from continuing operations** as
approved by the Board of Directors for FY08. If a payment is approved, all
eligible employees will receive an incentive payment based upon total funds
available in the pool for that measurement period with distribution based on
their identified percentage of base wages. If the pool of available funds is
less than the sum of targeted payments, a proration factor will be applied
across all payments. If the pool is greater than the sum of targeted payments
times 150%, the maximum payout will be the sum of targeted payments times 150%.
Total payout must be equal to or lower than the available incentive payment
pool.

4) The maximum payout (including fringes/taxes) for the combined bonus and
incentive payments will be 25% of cash flow from operations** for C-COR Inc.
during the measurement period. If the pool of available funds from cash flow is
less than the sum of targeted payments, a proration factor will be applied
across all payments. If the pool is greater than the sum of targeted payments
times 150%, the maximum payout will be the sum of targeted payments times 150%.
Total payout must be equal to or lower than the available cash flow requirement.

2. Participant Eligibility

Full-time, active employees and part-time, active employees (working a minimum
of 20 hours per week/1040 hours per year) of

C-COR, Broadband Management Solutions, LLC, C-COR Electronics Canada Inc.,
salaried employees of C-COR de Mexico, employees of European or Asian
subsidiaries meeting all other requirements and not covered in a category listed
below, and individuals within subsidiary groups who are specifically identified
as key management/ technical leadership are eligible for this program.

The following employees are not eligible:

- Employees on Sales/Marketing Commission or Incentive Plans

- Employees who are provided a specifically identified, alternative incentive
bonus

- Temporary Agency Employees, Independent Contractors, Co-ops and Interns

- Employees paid on a piece-rate basis



--------------------------------------------------------------------------------

3. Definition of base wages

Base wages are defined as the total base wages of an employee at the end of each
measurement period, not including any special compensation such as the
reimbursement of moving expenses, one-time bonuses, or the exercise of stock
options or wages paid through disability, workers’ compensation or other
third-parties. Base wages do not include overtime, however shift differential
will be included in the calculation of base wages when applicable. If an
employee does not receive wages from C-COR during the measurement period due to
disability, workers’ compensation, FMLA, Military Leave or other circumstances,
only wages paid directly by C-COR will be considered to be included for the
purposes of calculating an incentive or bonus payment.

New Hires within the Fiscal Year and / or Terminated Employees –

An employee is eligible for an Incentive payment if they have worked at least
one full fiscal quarter during the measurement period (defined in section 4
below) and are on the payroll at the time of payment following each fiscal
measurement period (defined in section 4 below). Employees who are impacted by a
reduction-in-force during the measurement period are eligible for a pro-rated
incentive payment, if a payment is ultimately approved at the end of the
measurement period by the Compensation Committee/Board of Directors, if they
have worked at least one full fiscal quarter during the measurement period and
agree to sign a general release agreement. The formula for calculating an
incentive payment takes into account the pro-rationing of the payment amount to
reflect the amount of time the individual was actively employed during the
payment period.

4. Creation of PIP pool

The PIP pool is calculated as 50% of the profit achieved above the minimum
established threshold up to a maximum of targeted payments times 150%. The Board
of Directors approves the minimum threshold for profit for FY08 as a part of the
financial plan. The PIP pool is broken into two distinct components: Incentive
payments and Bonus Payments. The portion of the PIP pool provided to each of
these components is dependent upon the percentage of goal achievement as shown
below:

 

Total Goal Achievement %

  

PIP Payment

Less than 80% of goal

   0% PIP pool created

80%-89.9% of goal

   100% of PIP pool is allocated to Bonus Payments

90-110% of goal

  

Total PIP pool is allocated as shown below:

80% of PIP pool is allocated to Incentive Payments

20% of PIP pool is allocated to Bonus Payments

110.1% to 120% of goal

   Additional PIP pool above 110% goal achievement is allocated 100% to Bonus
Payments



--------------------------------------------------------------------------------

Incentive Payments

Timing and Measurement Periods: Achievement of financial metrics versus
established goals will be reviewed based on two measurement periods during FY08.
The first review will take place after the completion of the 1st and 2nd
quarters of FY08 and the second at the completion of the full fiscal year FY08.
Following the audit (or review, in the case of interim financial statements) of
the financial statements, the Compensation Committee will review any applicable
PIP calculations for potential payment. All decisions made by the Compensation
Committee and/or the Board of Directors are final and binding (see
Administration section 5 of this document). Any payment approved will be
disbursed to all eligible employees as soon as practical following Compensation
Committee and/or Board of Directors approval.

 

Measurement Periods:

 

June 30, 2007 to December 28, 2007 (1st half)

June 30, 2007 to June 27, 2008 (full fiscal year)

Calculation of Payments:

Payment calculations will be based on Total Goal Achievement % with associated
Incentive payments as defined below. However, the maximum payout (including
fringes/taxes) will be the available incentive payment pool (maximum is equal to
targeted payments times 150%) for that measurement period as approved by the
Board of Directors and will have a maximum payout of 25% of cash flow from
operations** for C-COR Inc. during the measurement period.

Q1 & Q2 payment:

The first measurement period, Q1 & Q2, has a maximum payout of 100% of incentive
pool.

 

Total Goal Achievement %

  

PIP Payment

Less than 90% of goal

  

0% payment

90-99.9% of goal

   Available incentive pool will be distributed based upon 1) goal achievement
multiplier and 2) targeted incentive percentage of wages for each employee.
Multiplier will be a straight-line calculation with a minimum of 50% at 90% of
goal achievement. The goal multiplier % will apply to 5% -32% of base wages
dependent upon level of position. Payments will be pro-rated if necessary across
all payment levels.

100% achievement of goal

   Available incentive pool will be distributed based upon targeted incentive
percentage of wages for each employee; 5% -32% of base wages dependent upon
level of position. Payments will be pro-rated if necessary across all payment
levels.

 



--------------------------------------------------------------------------------

End of Fiscal Year 2008:

The second measurement period, the full fiscal year 2008, has a maximum payout
of targeted payments times 150%.

 

Total Goal Achievement %

  

PIP Payment

Less than 90% of goal

  

0% payment

90-99.9% of goal

   Available incentive pool will be distributed based upon 1) goal achievement
multiplier and 2) targeted incentive percentage of wages for each employee.
Multiplier will be a straight-line calculation with a minimum of 50% at 90% of
goal achievement. The goal multiplier % will apply to 5% -32% of base wages
dependent upon level of position less any payments made for the 1st half of FY08
PIP. Payments will be pro-rated if necessary across all payment levels.

100% achievement of goal

   Available incentive pool will be distributed based upon targeted incentive
percentage of wages for each employee; 5% -32% of base wages dependent upon
level of position less any payments made for the 1st half of FY08 PIP. Payments
will be pro-rated if necessary across all payment levels.

100.1%-110% of goal

   Available incentive pool will be distributed based upon 1) goal achievement
multiplier and 2) targeted incentive percentage of wages for each employee.
Multiplier will be a straight-line calculation beginning at 100% for 100% goal
achievement with a maximum of 150% at 110% of goal achievement. The goal
multiplier % will apply to 5% -32% of base wages dependent upon level of
position less any payments made for the 1st half of FY08 PIP. Payments will be
pro-rated if necessary across all payment levels.

Bonus Payments

Timing and Measurement Periods: Achievement of financial metrics versus
established goals will be reviewed on an annual basis at the end of FY08.
Following the audit of the financial statements, the Compensation Committee will
review any applicable PIP calculations for potential payment. All decisions made
by the Compensation Committee and/or the Board of Directors are final and
binding (see Administration section 5 of this document). Any payment approved
will be disbursed by management on a discretionary basis to identified employees
as soon as practical following Compensation Committee and/or Board of Directors
approval.

 

Measurement Period:

  June 30, 2007 to June 27, 2008



--------------------------------------------------------------------------------

Calculation of Payments:

Maximum discretionary bonus payment will be 15% of employee’s base wages in
addition to any applicable Incentive Payment awarded, however, the maximum
payout (including fringes/taxes) for all combined PIP payments will be 25% of
cash flow from operations** for C-COR Inc. during the measurement period. Any
exceptions to the maximum payout for an individual employee require CEO
approval.

5. Administration

The Compensation Committee of the Board of Directors oversees the Plan. The
Compensation Committee and/or its delegate(s) are responsible for administration
of the plan.

Subject to the provisions of the Plan, the Compensation Committee and/or its
delegate(s) shall have the sole authority and discretion:

 

  i) to construe and interpret the Plan;

 

  ii) to determine and approve the amount of payments to be made within the Plan
guidelines and to refer any exceptions or items requiring further review to the
Board of Directors for approval;

 

  iii) to determine and approve the status and rights of any participant or
beneficiary to payments under the Plan;

 

  iv) to decide all questions concerning the Plan and to make all other
determinations and to take all other steps necessary or advisable for the
administration of the Plan.

All decisions made by the Compensation Committee and/or its delegate(s) or the
Board of Directors pursuant to the provisions of the Plan shall be final,
conclusive, and binding upon all parties. The Compensation Committee has
complete discretion in administering and interpreting the PIP Plan and in
granting or denying any payments described within the plan regardless of the
financial calculations presented.

6. Right to Withhold Taxes

The Company shall have the right to withhold such amounts from any payment under
this Plan as it determines necessary to fulfill any federal, state, or local
wage or compensation withholding requirements.

7. Non-Transferability of Rights

A participant’s rights and interests under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in an event of the participant’s death), including, but not
limited to, by way of execution, levy, garnishment, attachment, pledge,
bankruptcy or in any other manner, and no such rights or interests of any
participant under the Plan shall be subject to any obligation or liability of
such participant other than any obligations or liabilities owed by the
Participant to the Company.

 



--------------------------------------------------------------------------------

8. No Right to Continued Employment

Neither the Plan, nor any compensation payable under the Plan, shall confer upon
any participant any right to continuance of employment by the Company or any
affiliate of the Company nor shall they interfere in any way with the right of
the Company or any affiliate of the Company to terminate any participant’s
employment at any time.

9. No Claim Against Assets

Nothing in this Plan shall be construed as giving any participant or his or her
legal representative, or designated beneficiary, any claim against any specific
assets of the Company or any affiliate or as imposing any trustee relationship
upon the Company or any affiliate in respect of the participant.

The Company shall not be required to segregate any assets in order to provide
for the satisfaction of the obligations hereunder. If and to the extent that the
participant or his or her legal representative or designated beneficiary
acquires a right to receive any payment pursuant to this Plan, such right shall
be no greater than the right of an unsecured general creditor of the Company or
any affiliate.

10. Company’s Books and Records Conclusive

The Company’s books and records, and internal accounting procedures, will be
conclusive for all purposes under the Plan.

11. Amendment or Termination

The Company may at any time, terminate or modify or amend the Plan in any
respect, at any time prior to payment for the fiscal year. The Compensation
Committee may consider all applicable fiscal conditions at the time of payment
in making its final determinations of payment or non-payment of PIP funds.

12. No Other Agreements or Understandings

Except as expressly provided herein, this Plan represents the sole agreement
between the Company and participants concerning its subject matter and it
supersedes all prior agreements, arrangements, understandings, warranties,
representations, and statements between the parties concerning its subject
matter.

13. Governing Law

The Plan and all actions taken pursuant thereto shall be governed by, and
construed in accordance with, the laws of the State of Pennsylvania applied
without regard to conflict of law principles.

* Operating income from continuing operations will be measured according to GAAP
adjusted to exclude non-cash items (specifically, stock option expense and
amortization of intangible assets), restructuring charges and one-time income or
expenses. Final determination on inclusion or exclusion of items in determining
achievement of the financial goals will be at the sole discretion of the Board
of Directors upon presentation of the relevant information by the officers of
the Company.

** Cash flow from operations will be measured according to GAAP adjusted to
exclude one-time income or expenses. Final determination on inclusion or
exclusion of items in determining achievement of the financial goals will be at
the sole discretion of the Board of Directors upon presentation of the relevant
information by the officers of the Company.